Exhibit 10.2

 



CLAIM PURCHASE AGREEMENT

 

This Claim Purchase Agreement ("Agreement") is entered into effective as of the
date of full execution ("Effective Date"), by and between CPUS INCOME GROUP, LLC
("Purchaser"), and the Creditor identified below ("Creditor"). Purchaser and
Creditor (each, a "Party" and, together, the "Parties") agree as follows with
respect to the outstanding debt owed to Creditor by the Company named below
("Company"):

 

Company Name: ERFWireless, Inc.

 

Creditor Name: Angus Capital Partners

 

Claim Amount: $142,500.00 (Total amount payable from Company to Creditor under
this claim)

 

Purchase Price: $142,500.00 (Amount for which Creditor is selling Claim to
Purchaser)

 

Documentation of Claim (complete copies of all documentation attached):

 

[X] Written contract(s)/ Promissory Notes attached as Exhibit A

 

[ ] Invoice(s) attached as Exhibit B

 

1. Purchase and Sale. Purchaser hereby purchases from Creditor, and Creditor
hereby sells, transfers, conveys and assigns to Purchaser, for the consideration
set forth herein, all right, title and interest of Creditor in and to a portion
of, one or more claims of Creditor against Company described herein and attached
hereto (the "Claim"). Creditor hereby sells, transfers and assigns all right,
title and interest of Creditor in the Claim to Purchaser in the amount as stated
herein. The balance of the subject debt between Company and Creditor not
purchased by purchaser pursuant to this agreement shall not be affected by this
agreement. Pursuant to Exhibit "A" attached hereto.

 

2. Settlement Approval. No later than the thirtieth (30th) business day after
the Effective Date, Purchaser shall file an action against Company in the United
States District Court or state court of trial jurisdiction in the State of
Florida (the "Action") seeking collection of the Claim. Purchaser shall seek to
settle the Action on terms acceptable to Purchaser in its sole discretion and,
by appropriate motion or other pleading, shall seek approval from the Court of
such settlement.

 

3. Payment of Purchase Price. The Purchase Price will be paid to Creditor by
Purchaser in one (1) installment, following entry and full effectuation of a
Court order approving settlement of the Claim in form and substance acceptable
to Purchaser ("Approval Date"), and the successful deposit of settlement shares
of company by purchaser into an account or accounts as contemplated by any
settlement agreement between company and purchaser until paid in full. Payment
shall be made as follows: $142,000.00 within five (5) days of the occurrence of
the foregoing, provided however, that Purchaser shall not be obligated to pay
any portion of such Purchase Price in the event that the Settlement Shares are
unable to be deposited successfully into an account or accounts as contemplated
by any Settlement Agreement between Company and Purchaser or in the event of a
Default by the Company under any settlement agreement entered into between the
Company and Purchaser in respect of the settlement of the Claim that is the
subject of this Agreement. If such default by the Company occurs and is not
cured within the prescribed time period, or if the Purchaser shall cause to be
transferred to Creditor any portion of the Claim not already paid for pursuant
to this Section 3, and this Agreement shall be null and void, unless otherwise
agreed by written agreement of the parties.

 



1

 

 

4. Cooperation. Creditor will furnish Purchaser will all documentation and
evidence supporting the Claim, and reasonably cooperate in providing any other
information and taking any other action that Purchaser deems necessary or
appropriate to prosecute the action to collect the Claim. Upon Purchaser's
reasonable request, Creditor will duly execute and deliver, or cause to be duly
executed and delivered to Purchaser such further instruments and do and cause to
be done such further acts as may be necessary or proper in the reasonable
opinion of Purchaser to effectuate the provisions and purposes of this
Agreement.

 

5. Termination. If the Approval Date has not occurred within ninety (90) days
after the date hereof, either Party shall have the right to terminate and cancel
this Agreement by providing written notice of termination to the other Party at
any time after such date and prior to Court Approval. If termination is so
effected, this Agreement shall be deemed void ab initio and of no further force
and effect, no sale or assignment of the Claim shall have occurred, and
Purchaser shall dismiss the Action. In the event of termination, the Purchase
Rice shall not be payable.

 

6. Representations, Warranties and Covenants. Creditor hereby represents,
warrants and covenants to Purchaser as follows:

 

(a) (i) The Claim is a bona fide outstanding claim against Company, and is an
enforceable obligation arising in the ordinary course of business, for goods
and/or services rendered to Company by Creditor in good faith. The Claim is
currently due and owing and is payable in full.

 

(ii) [PLEASE COMPLETE] The Claim [_______ ]is, [ X ]is not secured by any
security interest in any property of the Company or an affiliate of the Company
or by a guarantee of the Company or of an affiliate of The Company .

 

(b) Creditor did not enter into the transaction giving rise to the Claim in
contemplation of any sale or distribution of Company's common stock or other
securities.

 

(c) The Claim Amount is the total amount due to Creditor with respect to this
Claim, net of any applicable discounts, allowances or other deductions to which
Company is lawfully entitled. The documents attached hereto are true, correct
and complete copies of all documentation underlying the Claim.

 

(d) The Claim is not reasonably subject to dispute and Company is
unconditionally obligated to pay the full Claim Amount without defense,
counterclaim or offset. To the knowledge of Creditor, the Company's failure to
pay is due solely and exclusively to financial inability.

 

(e) Creditor is the sole owner of the Claim, free and dear of all liens,
encumbrances and rights of third parties. Creditor has not previously sold,
transferred, encumbered or released any part of the Claim.

 



2

 

 

(f) There has been no modification, compromise, forbearance, or waiver (written
or oral) entered into or given with respect to the Claim. There is no action
based on the Claim that is currently pending in any court or other legal venue,
and no judgments based upon the Claim have been previously entered in any legal
proceeding.

 

(g) There are no taxes due, payable or withholdable as an incident of Creditor's
Claim; no taxes will be due, payable or withholdable as a result of settlement
of the Claim; and Creditor may at all times promptly withhold (if applicable)
and pay when due any federal, state, local and/or foreign taxes due as a result
of payment of the Purchase Rice.

 

(h) Creditor has all necessary power and authority to (i) execute, deliver and
perform all of its obligations under this Agreement, and (ii) sell, convey,
transfer and assign the Claim to Purchaser. Creditor has such knowledge and
experience in business and financial matters that it is able to protect its own
interests and evaluate the risks and benefits of entering into this Agreement.
Creditor acknowledges and agrees that it has had an opportunity to conduct its
own due diligence and consult with its own legal counsel, and tax, financial and
other advisors, and that Creditor is not relying in that regard on Purchaser.
Creditor acknowledges that Purchaser is not making any representations or
warranties whatsoever, including, without limitation, about the Company.

 

(i) The execution, delivery and performance of this Agreement by Creditor has
been duly authorized by all requisite action on the part of Creditor. This
Agreement has been duly executed and delivered by Creditor and constitute the
legal, valid and binding obligation of Creditor, enforceable against Creditor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors' rights generally or the
availability of equitable remedies.

 

(j) [PLEASE CHECK] Creditor[ X ] is not [ _ ]is and within the past ninety (90)
days [ X ]has not been [ ] has been directly or indirectly through one or more
intermediaries in control, controlled by, or under common control with, the
Company and is not an affiliate of the Company as defined in Rule 144
promulgated under the Act. Creditor is not in any way affiliated with any of the
Company's Officers, Directors or ten-percent (10%) shareholders. Creditor is not
a broker or dealer in securities.

 

(k) Creditor's claim does not arise out of Promoter or Investor Relations
Services.

 

(l) The execution and delivery of this Agreement by Creditor and the performance
of all of its obligations hereunder (i) do not and will not violate, conflict
with, breach, or constitute a default under, any material contract, agreement or
commitment binding upon such Creditor, and (ii) do not and will not conflict
with or violate any applicable law, rule, regulation, judgment, order or decree
of any court or other government authority having jurisdiction over such
Creditor or the Claim.

 

(m) There is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of Creditor, threatened against or
affecting Creditor or any of its assets before or by any court, arbitrator,
governmental or administrative agency, or regulatory authority that adversely
affects or challenges the legality, validity or enforceability of, or that could
have or reasonably be expected to result in a material adverse effect on this
Agreement.

 

 



3

 



 

(n) Creditor has no present intention to utilize any of the proceeds to be
received from Purchaser to directly or indirectly, provide any consideration to
or invest in any manner in the Company or any affiliate of the Company.

 

(o) Creditor will not, directly or indirectly, receive any consideration from or
be compensated in any manner by the Company, or any affiliate of the Company, in
exchange for or in consideration for selling the Claim.

 

(p) Creditor will immediately advise Purchaser if any of the foregoing cease to
be fully true and accurate at any time up to and including the Approval Date.

 

7. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. Creditor understands that Purchaser
shall not be liable for any commissions, selling expenses, orders, purchases,
contracts, taxes, withholding, or obligations of any kind resulting from any or
arising out of settlement of the Claim.

 

8. Choice of Law. This Agreement shall be governed by and construed according to
the laws of the State of Florida, without giving effect to its choice of law
principles. Any actions and proceedings arising out of or relating directly or
indirectly to this Agreement or any ancillary agreement or any other related
obligations shall be litigated solely and exclusively in the state or federal
courts located in Florida, and that such courts are convenient forums. Each
Party hereby submits to the personal jurisdiction of such courts for purposes of
any such actions or proceedings.

 

9. Limitation of Damages. Each of the Parties hereby waives any rights which it
may have to claim or recover any incidental, special, exemplary, punitive or
consequential damages or any damage other than, or in addition to, actual
damages. Purchaser shall have the right, in Purchaser's sole discretion, to
determine which rights, liens, security interests or remedies Purchaser may at
any time pursue, relinquish, subordinate, or modify or to take any other action
and incur any costs or expenses with respect thereto and such determination will
not in any way modify or affect any of Purchaser's rights hereunder. Purchaser
shall have no liability hereunder for any delay in or failure to obtain
Approval, or for any other causes beyond Purchaser's control. Any liability of
Purchaser for any default hereunder, including default in any payment to
Creditor pursuant to Section 3 above, shall be limited solely to a return of the
Claim to Creditor.

 

10. Notices. All notices and other communications shall be in writing and shall
be provided to the recipient Party to the addresses set forth on the signature
page hereof. All notices and communications shall be deemed made and effective
as follows: (a) if transmitted for overnight delivery via a nationally
recognized delivery service, the first business day after being delivered by the
transmitting Party to such overnight delivery service, (b) if faxed, when
transmitted in legible form by facsimile machine to the recipient Party's
correct facsimile machine number, (c) if by e-mail, when transmitted by e-mail,
or (d) if mailed via regular U.S. mail, upon delivery. Any Party may designate a
superseding notice contact name, street address, e-mail address or fax number by
providing the other Parties with written notice pursuant to the provisions
hereof.

 



4

 

 

11. Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Parties, or, in the case of a waiver, by the Party against whom enforcement
of such waiver is sought. No waiver of any default shall be deemed to be a
continuing or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any Party to exercise any right hereunder in any manner impair the exercise of
any such right.

 

12. Construction; Survival. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rules of strict construction will be applied against any party. The
representations and warranties contained herein shall survive the closing of the
transactions contemplated herein and the assignment of the Claim.

 

13. No Third Party Beneficiaries. This Agreement is intended for the benefit of
Creditor and Purchaser and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by any other
person.

 

14. Entire Agreement. This Agreement, together with the exhibits hereto,
contains the entire agreement and understanding of the Parties, and supersedes
all prior and contemporaneous agreements, letters, discussions, communications
and understandings, both oral and written, concerning the sale, transfer,
conveyance and assignment of the Claim, which the Parties acknowledge have been
merged into this Agreement.

 

15. Signature. This Agreement may be executed in counterparts and by facsimile,
portable document format or other electronic means, each of which shall
constitute an original and all of which when taken together shall constitute one
document.

 

[BALANCE OF PACE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 



5

 

 

CREDITOR:

 

Angus Capital Partners

 

(Date Signed)  1-29-14               

 

By:  /s/ Billie B. Mize                 

 

Name: Billie B. Mize 

 

Title: Manager

 

ADDRESS: 2911 South Shore Blvd. #100   Att: Angus Capital Partners

 

CITY: League City, Texas 77573

 

Telephone No. 832-443-5415

 

Fax No. 281-538-2121

 

E-mail: billiebailey70yahoo.com

 

PURCHASER: CP US INCOME GROUP. LLC

 

By:  /s/ Samuel Oshana                             

 

Name: Samuel Oshana

 

Title: Managing Member

 

ADDRESS: _________________________


 

CITY: _________________________

 

Telephone No. ______________________

 

Fax No. _______________________

 

E-mail : _______________________

 

 

6

 



 

 

Exhibit A

 

Written contract(s)/ Promissory Notes

 

 

 

 



7

 



 

 

 

Exhibit B

 

Invoice(s)

 

 

 



8

